 In the Matter of O. E. KEARNS & SON, INC., ET AL.,1 EMPLOYERSandAMERICAN FEDERATION OF HOSIERY WORKERS, C. I. 0., PETITIONERCases Nos. 5-R-2413 through 5-R-0417, 5-R-0442, 5-R-2490, 5-R-0492, 5-R-2506, 5-R-2529, and 5-R-2,531.-Decided January 16,1917Brooks,McLendon, Brim cC Holderness, by Messrs. Kenneth M.BrimandThornton H. Brooks,of Greensboro, N. C., for all of theEmployers except Jackson Hosiery Mills, Inc.Dr. W. L. Jackson,of High Point, N. C., for Jackson Hosiery Mills,Inc.Mr. H. G. B. King,of Chattanooga, Tenn., andMr. John M. McCoy,of Greensboro, N. C., for the Petitioner.Mr. Grady Hill Morton,ofHigh Point, N. C., for the TextileWorkers.Mr. Lewis H. Ulman,of counsel to the Board.DECISIONANDORDERUpon separate petitions duly filed, a consolidated hearing in thiscase was held at High Point, North Carolina, on August 28, 1946,before Earle K. Shawe, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.The request for oral argument made by all of the Em-ployers except Jackson Hosiery Mills, Inc., is denied inasmuch as therecord, in our opinion, adequately presents the issues and the positionsof the parties.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERSEach of the Employers herein is a North Carolina corporation andhas its principal office and place of business at High Point, North Caro-'In addition to O. E Kearns&Son, Inc,there are 10 other Employers involved in thispioceedmgMelrose Hosiery Mills, Inc, Thomas Mills,Inc.,Crown Hosiery Mills, Inc,Plymouth Hosiery Mills,Inc, Amos Hosiery Mills, Inc, Silver Knit Hosiery Mills, Inc,GlennHosiery Company, Triangle Hosiery Company, Shiner Hosiery Mills, Inc , andJackson Hosiery Mills, IncThe cases herein were consolidated by an Order of the Board dated August 13, 1946.72 N. L. R. B., No 24.153 154DECISIONSOF NATIONALLABOR RELATIONS BOARDlina, where it is engaged in the manufacture, sale, and distribution ofseamless hosiery.With the exception of the Melrose Hosiery Mills,Inc., which manufactures seamless hosiery at its English Street mill.,and full-fashioned hosiery at its Kivet Drive mill, the remaining Em-ployers each operate a single mill at High Point.Of the two millsoperated by the Melrose Hosiery Mills, Inc., only the English Streetmill is involved in this proceeding.During a 12-month period, each Employer purchases raw materialsvalued at more than $50,000, of which from 10 to 75 percent, varyingwith each Employer, represents shipments from points outside theState of North Carolina.During a similar period, the sales of eachEmployer exceeded $100,000 in value.From 50 to 90 percent of theproducts sold, varying with each Employer, represents shipments topoints outside the State.The Employers admit and we find that they are engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.The United Textile Workers of America, Intervenor, herein calledthe Textile Workers, is a labor organization affiliated with the Ameri-can Federation of Labor, claiming to represent employees of theEmhloyer.III.THE QUESTION CONCERNING REPRESENTATIONEach of the Employers refuses to recognize the Petitioner as the ex-cllsive bargaining representative of its employees until the Peti-tioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE ALLEGED APPROPRIATE UNITThe Petitioner seeks separate units consisting of all knitting machinefixers at each of the mills of the Employers here involved, excludingclerical employees, foremen, and all supervisory employees.The Em-ployers and the Intervenor contend that the appropriate units are oneswhich include all production and maintenance employees at each mill,including the fixers and boarders.22A boarderisa production worker who applies the desired shape to hosiery after it isknitted by placing it over a heated form where it remains until dry.The Intervener pres-ently represents the boarders in the mills of 8 of the 11 Employers,but is willing to mergethe boarderswiththe other production and maintenance workers in plant-wide units. 0. E. KEARNS & SON, INC.155The first step in the knitting of seamless hosiery takes place in theknitting room where the knitters operate machines which knit varioustypes of yarn into hosiery which is open at the toe.The knittingmachine fixers, who work in close coordination with the knitters, keepthe machines in running order, change needles, adjust spring tensions,and make necessary pattern changes.3From the knitters, the hosierygoes to the looping machines, which are similar in many respects tothe knitting machine, and there the loopers close the toes.The loop-ing machine fixers perform the salve general duties for the loopersas the knitting machine fixers perform for the knitters; however, asthe looping operation is less complicated and requires little change inpattern, there are only a few looping machine fixers in each mill.From the loopers the hosiery goes to the clippers who remove loosethreads, ,und then inspectors examine the products for faulty work-manship before it is dyed and shaped.While there are mmor dif-ferences in operation among the 11 inills, generally all of the opera-tions prior to dyeing are carried on in the knitting department underthe supervision of 1 foreman.Usually the loopers and knitters workgn separate rooms, but all of the functions of the knitting departmentsare carried on as a single integrated operation.The Petitioner, in advocating the creation of a unit confined toknitting machine fixers, points to the fact that 4 to 6 years of train-ing is necessary to achieve the skill of a first shift knitting machinefixer.The record also reveals, however, that the fixers of the loopingmachines, whom the Petitioner would exclude, have skills comparableto those of a first shift fixer on the knitting machines and are underthe same supervision.The Board has often found smaller than plant-wide units to beappropriate when they are confined to non-craft groups and organi-zation has not extended beyond such groups.However, in each in-stance, the unit established constituted a department or other func-tionally coherent and distinct divlslou of the Employer's operations.'Here, the unit sought is confined to only a portion of the employeesin one department; it is a unit without separate supervision, and itdoes not follow any administrative division of the Employers' opera-tionsIn addition, the record reveals that union organization gener-ally throughout the seamless hosiery industry has been on a plant-wideproduction and maintenance basis.Accordingly, we are of the opm-9Each of the 11 plants operates on a 3-shift basis, the flu st shift fixei being the mostproficientHe operateswith one knitter onlyand is responsiblefor majorrepasts ancichanges of design on the 30 machines operated by hisknitterOnthe second and thirdshift, a fixer operates ixith 2 knitters and while lie is thus responsible for 60 machines, hisdutiesare limited,and in the case of a majoi breakdown,the broken machine isleft forthe return of the first shift fixer4SeeMatter- of ForestCity KnittingCompany,69 N L. It 13 S9,Matter of Textile Ma-chineTVouks, Inc,65N. L. R B 1030,and cases cited theimn 156DECISIONSOF NATIONALLABOR RELATIONS BOARDion that units confined to knitting machine fixers in each mill, asproposed by the Petitioner, are inappropriate.We shall, therefore,dismiss the petition herein.5ORDERIT IS HEREBY ORDERED that the petitions for investigation and certi-fication, of representatives of the employees of O. E. Kearns & Son,Inc.,et al.,all of High Point, North Carolina, filed herein by theAmerican Federation of Hosiery Workers, C. I. 0., be, and theyhereby are, dismissed.5SeeMatter of Freeport Sulphur Company,65 N. L R B. 21;Matter of Saks & Com-pany,68 N. L.R B. 413, and cases cited therein.